 



Exhibit 10.1

IRON AGE CORPORATION
Robinson Plaza Three, Suite 400
Pittsburgh, Pennsylvania 15205

As of August 25, 2003

Wells Fargo Foothill, Inc.
One Boston Place, Suite 1800
Boston, Massachusetts 02108
Attention: Vice President

     Re:     Loan and Security Agreement

Ladies and Gentlemen:

     Reference is made to the Loan and Security Agreement, dated as of
September 23, 2002, as amended by the First Amendment to the Loan and Security
Agreement and Limited Waiver dated as of May 12, 2003, the Letter Agreement
dated May 29, 2003, and the Letter Agreement dated June 26, 2003 (the “June
Letter Agreement“) (as so amended and modified, the “Loan Agreement“), each by
and among, on the one hand, the lenders identified on the signature pages
thereof (such lenders, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender“ and collectively as
the “Lenders“), and Wells Fargo Foothill, Inc., a California corporation
formerly known as Foothill Capital Corporation, as the arranger and
administrative agent for the Lenders (the “Agent“), and, on the other hand, Iron
Age Corporation, a Delaware corporation (“Iron Age“), Falcon Shoe Mfg. Co., a
Maine corporation (together with Iron Age, each individually a “Borrower“ and
collectively, jointly and severally, as “Borrowers“), and Iron Age Holdings
Corporation, a Delaware corporation (“Parent“). All capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Loan
Agreement.

     Iron Age hereby (a) notifies the Agent and the Lenders that the Borrowers
will not be able to comply with the requirements of paragraph 4(a) of the June
Letter Agreement with respect to their delivery to the Agent and the Lenders of
the Transaction and Note Restructuring Documents described therein and (b)
agrees to immediately proceed with a Restructuring Plan in accordance with
paragraph 4(c) of the June Letter Agreement.

     Accordingly, the Borrowers hereby agree with the Agent and the Lenders as
follows:

Acknowledgments.

The Borrowers hereby acknowledge and agree that

 



--------------------------------------------------------------------------------



 



          the Borrowers will not be able to comply with the requirements of
paragraph 4(a) of the June Letter Agreement with respect to their delivery to
the Agent and the Lenders of the Transaction and Note Restructuring Documents
described therein, and

          the Borrowers shall immediately proceed with a Restructuring Plan in
accordance with paragraph 4(c) of the June Letter Agreement.

The Agent and the Lenders hereby acknowledge and agree that no Event of Default
shall occur as a result of the failure by the Borrowers to deliver to the Agent
and the Lenders the Transaction and Note Restructuring Documents in accordance
with paragraph 4(a) of the June Letter Agreement.

Forbearance Fee. The Borrowers shall, upon execution by the Borrowers of this
letter agreement, pay to the Agent for the account of the Lenders (to be
allocated among the Lenders pro rata based upon the aggregate unpaid principal
amount of each Lender’s Advances and Term Loans) the remaining portion of the
Forbearance Fee in the amount of $271,382 set forth in paragraph 2(b) of the
June Letter Agreement.

Restructuring Plan.

The Agent and the Lenders hereby acknowledge that the Borrowers have delivered
to the Agent and the Lenders a preliminary Restructuring Plan.

The Borrowers hereby

          agree to (A) make such revisions to the preliminary Restructuring Plan
as the Agent and the Lenders may reasonably require, (B) provide to the Agent
and the Lenders a final Restructuring Plan that has been approved by the holders
of the Parent Notes and the Iron Age Notes, which final Restructuring Plan shall
be in form and substance satisfactory to the Agent and the Lenders in their
reasonable discretion and (C) consummate the final Restructuring Plan prior to
the expiration of the Waiver Period, and

          reaffirm their obligations under paragraph 4(d) of the June Letter
Agreement to (A) participate in conference calls with the Agent and the Lenders
at least weekly to report on the status of the Restructuring Plan and (B) fully
cooperate with the Agent and the Lenders in connection with the Restructuring
Plan.

 



--------------------------------------------------------------------------------



 



Supplemental Information. The Borrowers hereby agree to provide to the Agent and
the Lenders, from time to time and by such dates as the Agent and the Lenders
may request, supplemental information reports (each a “Report”) regarding the
final Restructuring Plan and/or other matters relating to the business of the
Borrowers. The Borrowers hereby acknowledge and agree that their obligation to
deliver a Report in accordance with this paragraph 4 is in addition to the
obligations of the Borrowers set forth in paragraph 3 hereof.

Calculation of Excess Availability. The Agent and the Lenders hereby agree that
the June Letter Agreement is hereby amended by deleting in its entirety clause
(i)(B) of paragraph 6(b) therein and substituting in lieu thereof “(B) any
expenditures (including, without limitation, in respect of professional fees,
retainers and success fees) actually made by the Loan Parties in connection with
the Transaction, the Note Restructuring and the Restructuring Plan in an
aggregate amount not to exceed $1,400,000, and”.

Representations and Warranties. Each Borrower hereby represents and warrants to
the Agent and the Lenders as follows:

The representations and warranties contained in Section 5 of the Loan Agreement
and in each other Loan Document and certificate or other writing delivered to
the Agent or any Lender on or prior to the date hereof are true and correct in
all material respects on and as of the date hereof as though made on and as of
such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties are true and correct in all material respects on and as of such
date).

No Default or Event of Default (other than the Existing Defaults) has occurred
and is continuing on the date hereof, or will result from this letter agreement
becoming effective in accordance with its terms.

Effectiveness. This letter agreement shall become effective upon receipt by the
Agent of (a) counterparts of this letter agreement fully executed by each of the
Lenders, the Borrowers and the Guarantors and (b) the remaining portion of the
Forbearance Fee in accordance with paragraph 2 hereof.

Miscellaneous.

Continued Effectiveness of the Loan Agreement. Except as otherwise expressly
provided herein, (i) the Loan Agreement and the other Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, except that on and after the date hereof (A) all
references in the Loan Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Loan Agreement shall mean
the Loan Agreement as amended by this letter agreement and (B) all references in
the other Loan Documents to the “Loan Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Loan Agreement shall mean
the Loan Agreement as amended by this letter agreement, (ii) to the extent that
the Loan Agreement or any other Loan Document purports to pledge to the Agent,
or to grant to the Agent a security interest in or lien on, any collateral as
security for the Obligations, such pledge or grant of a security interest or
lien is hereby ratified and confirmed in all respects, and (iii) the execution,
delivery and effectiveness of this letter agreement shall not operate as an
amendment of any right, power or remedy of the Agent or the Lenders under the
Loan Agreement or any other Loan Document, nor constitute an amendment of any
provision of the Loan Agreement or any other Loan Document.

 



--------------------------------------------------------------------------------



 



No Waiver. This letter agreement is not a waiver of, or consent to, any Default
or Event of Default now existing or hereafter arising under the Loan Agreement
or any other Loan Document and the Agent and the Lenders expressly reserve all
of their rights and remedies under the Loan Agreement and the other Loan
Documents, under applicable law or otherwise.

Letter Agreement as Loan Document. Each Borrower hereby acknowledges and agrees
that this letter agreement constitutes a “Loan Document” under the Loan
Agreement. Accordingly, it shall be an Event of Default under the Loan Agreement
if any Borrower fails to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in this letter agreement or if any
representation or warranty made by any Borrower under or in connection with this
letter agreement shall have been untrue, false or misleading in any material
respect when made.

Release. For and in consideration of the agreements contained in this letter
agreement and other good and valuable consideration, the Borrowers and the
Guarantors (collectively, the “Releasors”) unconditionally and irrevocably
release, waive and forever discharge the Agent, each Agent-Related Person, each
Lender and each Lender-Related Person, together with each of their respective
successors, assigns, subsidiaries, affiliates, agents and attorneys
(collectively, the “Released Parties”), from: (i) any and all liabilities,
obligations, duties, promises or indebtedness of any kind of the Released
Parties to the Releasors or any of them and (ii) all claims, offsets, causes of
action, suits or defenses of any kind whatsoever (if any), which the Releasors
or any of them might otherwise have against the Released Parties or any of them,
in either case (i) or (ii) on account of any condition, act, omission, event,
contract, liability, obligation, indebtedness, claim, cause of action, defense,
circumstance or matter of any kind (x) which existed, arose or occurred at any
time from the beginning of the world to the effective date of this letter
agreement or (y) which could hereafter arise as a result of the execution of (or
the observance of the terms of) this letter agreement, the Loan Agreement or any
of the other Loan Documents.

Counterparts. This letter agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this letter agreement by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this letter
agreement.

Governing Law. This letter agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This letter agreement (a) supersedes all prior discussions, agreements,
commitments, arrangements, negotiations or understandings, whether oral or
written, of the parties with respect thereto, (b) shall be binding upon the
parties and their respective successors and assigns, and (c) may not be relied
upon or enforced by any other person or entity. If this letter agreement becomes
the subject of a dispute, each of the parties hereto hereby waives trial by
jury. This letter agreement may be amended, modified or waived only in a writing
signed by the parties hereto.

                      Very truly yours,                               IRON AGE
CORPORATION                               By:   /s/ Bart R. Huchel         Name:
  Bart R. Huchel         Title:   CFO                         FALCON SHOE MFG.
CO.                               By:   /s/ Bart R. Huchel         Name:   Bart
R. Huchel         Title:   Treasurer                 Consented to and agreed
as of the date first above written:                               IRON AGE
HOLDINGS CORPORATION                               By:   /s/ Bart R. Huchel
Name: Bart R. Huchel
Title: CFO                           IRON AGE INVESTMENT COMPANY                
              By:   /s/ Bart R. Huchel
Name: Bart R. Huchel
Title: President                           IA VISION ACQUISITION, CO.          
                    By:   /s/ Bart R. Huchel
Name: Bart R. Huchel
Title: VP & Treasurer        

 



--------------------------------------------------------------------------------



 

                Agreed and accepted
as of the date first above written:                               WELLS FARGO
FOOTHILL, INC.,
as Agent and Lender                               By:   /s/ Paul G. Chao
Name: Paul G. Chao
Title: VP                           CREDIT SUISSE FIRST BOSTON INTERNATIONAL,
as a Lender                               By:   /s/ Ethan R. Garber
Name: Ethan R. Garber
Title: VP                           H/Z ACQUISITION PARTNERS, LLC,
as a Lender                               By:   Highbridge/Zwirn Capital
Management, LLC                           By:   /s/ Daniel Zwirn
Name: Daniel Zwirn
Title: Managing Principal        

 